Name: Commission Regulation (EC) No 780/97 of 29 April 1997 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the processing industry during the period 1 July to 30 September 1996
 Type: Regulation
 Subject Matter: fisheries;  trade policy;  food technology;  agricultural structures and production
 Date Published: nan

 No L 113/4 EN Official Journal of the European Communities 30 . 4 . 97 COMMISSION REGULATION (EC) No 780/97 of 29 April 1997 providing for the grant of compensation to producers ' organizations in respect of tuna delivered to the processing industry during the period 1 July to 30 September 1996 (EEC) No 3759/92, the total quantities of this product eligible for compensation are equal to the quantities sold and delivered in the quarter; Whereas in view of the quantities declared per producers' organization the compensation granted to each producers' organization in accordance with Article 18 (4) of Regula ­ tion (EEC) No 3759/92 is to be graded; whereas the qualities eligible per grade are to be allocated between the producers' organizations concerned in proportion to their respective outputs during the same quarter of the 1993 to 1995 fishing years; Whereas the grant of compensation for the products in question should therefore be decided for the period 1 July to 30 September 1996; Whereas the operative event giving entitlement to compensation and the date thereof should be specified for the calculation of payments; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EEC) No 3318/94 (2), and in particular Article 18 (6) thereof, Whereas the compensation referred to in Article 18 of Regulation (EEC) No 3759/92 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the processing industry during the calendar quarter for which prices were recorded, where both the average quarterly selling price recorded on the Community market and the free-at ­ frontier price plus any applicable countervailing charge are lower than 91 % of the Community producer price for the product in question ; Whereas examination of the situation of the Community market has shown that for yellowfin tuna over 10 kilo ­ grams, for the period 1 July to 30 September 1996, the average quarterly selling price and the free-at-frontier price referred to in Article 18 of Regulation (EEC) No 3759/92 were lower than 91 % of the Community producer price in force as laid down in Commission Regulation (EC) No 2818/95 of 30 November 1995 fixing, for the 1996 fishing year, the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 0; Whereas the quantities eligible for compensation , within the meaning of Article 18 ( 1 ) of Regulation (EEC) No 3759/92, may not under any circumstances exceed, for the quarter concerned, the limits laid down in paragraph 3 of that Article ; Whereas during the quarter concerned the quantities sold and delivered to the processing industry established in Community customs territory were lower for the species in question than the average of the quantities sold and delivered during the same quarter of the three previous fishing years; whereas, since the quantities for the quarter do not exceed the limit set by Article 18 (3) of Regulation HAS ADOPTED THIS REGULATION : Article 1 The compensatory allowance referred to in Article 18 of Regulation (EEC) No 3759/92 shall be granted for the period 1 July to 30 September 1996 in respect of the following products : (ECU/tonne) Product Maximum allowance (application of first and second indents of Article 18 ( 2) of Regulation (EEC) No 3759/92) Yellowfin tuna + 10 kg 35 Article 2 1 . The total quantities on which the allowance may be granted for these species are :(') OJ No L 388 , 31 . 12 . 1992, p . 1 . (2 ) OJ No L 350 , 31 . 12 . 1994, p. 15 . P) OJ No L 292, 7 . 12 . 1995 , p . 6 .  Yellowfin tuna + 10 kg: 15 579,195 tonnes . 30 . 4 . 97 EN Official Journal of the European Communities No L 113/5 2. The allocation of these total quantities among the producers' organizations concerned is specified in the Annex hereto . Article J The operations to be taken into account to determine entitlement to the compensatory allowance shall be sales for which the invoices are dated within the quarter concerned and which have been used to calculate the average monthly selling price referred to in Article 7 ( 1 ) (b) of Commission Regulation (EEC) No 2210/93 ('). Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 April 1997. For the Commission Emma BONINO Member of the Commission (') OJ No L 197, 6 . 8 . 1993, p. 8 . No L 113/6 EN Official Journal of the European Communities 30 . 4 . 97 ANNEX Allocation among producers organizations of the quantities of tuna which may qualify for compensation for the period 1 July to 30 September 1996 in accordance with Article 18 (4) of Regulation (EEC) No 3759/92, with quantities per compensation percentage band (tonnes) Yellowfin tuna + 10 kg Quantities eligible for 1 00 % compensation (Article 18 (4), first indent) Quantities eligible for 50 % compensation (Article 18 (4), second indent) Total eligible quantities (Article 18 (4), first and second indents) OPAGAC 7 168,047 1 118,948 8 286,995 OPTUC 4 031,096 1 142,090 5 173,186 OP 42 (CAN.) 1,582 11,417 1 2,999 ORTHONGEL 2 106,015 0,000 2 106,015 APASA 0,000 0,000 0,000 MADEIRA 0,000 0,000 0,000 EU-Total 13 306,740 2 272,455 15 579,195